404 U.S. 69 (1971)
CAMP
v.
ARKANSAS.
No. 70-353.
Supreme Court of United States.
Decided November 16, 1971
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ARKANSAS.
PER CURIAM.
The petition for writ of certiorari is granted. Petitioner's alleged procedural default does not bar consideration of his constitutional claim in the circumstances of this case. See Henry v. Mississippi, 379 U.S. 443, 447-449 (1965). The judgment of the Supreme Court of Arkansas is reversed. Griffin v. California, 380 U.S. 609 (1965). The case is remanded for further proceedings not inconsistent with this opinion.
It is so ordered.